DETAILED ACTION
This Final Office Action is in response to amendments filed 7/7/2022.
Claims 1, 4, 8, 11, 14, 17, and 20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 7/7/2022, the objection of claim 14 has been withdrawn.
Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to the amendments filed 7/7/2022.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moustafa et al. (US 2022/0126863 A1), hereinafter Moustafa.
Claim 1
Moustafa discloses the claimed method for determining control operations for an autonomous vehicle (see Figures 6-9), the method comprising: 
receiving, by an operational model (i.e. shared behavior model), an operational model input (i.e. current inputs from vehicle B’s own sensor array) based on camera data from one or more cameras of an automated vehicle (see ¶0096, regarding that current input from vehicle B’s own sensor array are input to the shared behavioral model, where the array of sensors 225 include cameras 272, 274, as described in ¶0059); 
determining, by the operational model, based on the operational model input, a current environmental state and a predicted environmental state (see ¶0096, regarding the determination that the other vehicle A will perform a particular action based on the received behavioral model for vehicle A and the current inputs from vehicle B’s own sensor array that describe the environment); and 
determining, by a rules module and based on a differential between the current environmental state and a previously predicted environmental state, one or more control operations for the autonomous vehicle, wherein the differential is provided as input to the rules module (see ¶0099-0100, regarding model verification 945 of another vehicle is conducted, in which the observed performance of the other vehicle is compared to the expected performed determined through its behavioral model before sharing information, where the shared behavioral model is used to alter the manner in which vehicle B determines its actions within the driving environment, as described in ¶0096; ¶0093, regarding that the behavioral models are constructed using driving rules).
Claims 2, 9, and 15
Moustafa further discloses that the operational model input comprises the camera data and one or more motion vectors associated with the camera data (see ¶0059, regarding that the array of sensors 225 includes cameras 272, 274 and various sensors for detection of motion; ¶0075, regarding that the cameras in the sensing system provide dynamic information about the environment, e.g. velocity vectors).
Claims 3, 10, and 16
Moustafa further discloses generating, by a motion estimation module, based on the camera data, the one or more motion vectors (see ¶0075, regarding sensing/perception system 602 that includes cameras provide for a digital construction via sensor fusion of the environment, including dynamic information about the environment, e.g., moving objects represented by current position and velocity vectors), and wherein the rules module is configured to accept, from the motion estimation model, an input associated with the one or more motion vectors (see Figure 6, depicting the environment model generated by the perception system 602 transmitted to the social norm modeling system 608 and the planning system 604).  
Claims 4, 11, and 17
Moustafa further discloses that determining the one or more control operations comprises providing, as another input to the rules module, the one or more motion vectors (see ¶0059, regarding that the array of sensors 225 includes cameras 272, 274 and various sensors for detection of motion, where the sensing system provide dynamic information about the environment, e.g. velocity vectors, as described in ¶0076, with respect to Figure 6), determining, by the rules module, dependent on whether the one or more motion vectors satisfy the one or more conditions, the one or more control operations either based on the differential or independent of the differential (see ¶0096, regarding that inputs from vehicle B’s sensor array describing the environment is provided as inputs to the behavioral model to derive a probability, where verification is performed by comparing the observed performance to the expected performed determined through the behavioral model, as described in ¶0100).
Claim 6 
Moustafa further discloses storing the predicted environmental state in a cache (see ¶0099, regarding that behavioral models are stored in a local cache, where the behavioral models are used to predict how vehicles respond based on conditions observed in the environment).  
Claims 7, 13, and 19
Moustafa further discloses loading the previously predicted environmental state from the cache (see ¶0099, regarding accessing the behavioral model in a local cache).
Claim 8
Moustafa discloses the claimed apparatus for determining control operations for an autonomous vehicle (see Figure 1), the apparatus configured to perform the steps discussed in the rejection of claim 1.
Claim 14
Moustafa discloses the claimed autonomous vehicle for determining control operations for an autonomous vehicle (i.e. vehicle 105, described as autonomous in ¶0041), comprising an apparatus (see Figure 2) configured to perform the steps discussed in the rejection of claim 1.
Claim 20
Moustafa discloses the claimed computer program product disposed upon a non-transitory computer readable medium (see ¶0046), the computer program product comprising computer program instructions for determining control operations for an autonomous vehicle system modality switching in an autonomous vehicle (see ¶0096) that, when executed, cause a computer system of the autonomous vehicle to carry out the steps discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa in view of Zhang et al. (US 2009/0169102 A1), hereinafter Zhang.
Claims 5, 12, and 18
While Moustafa further discloses that the sensor data comprising camera data from cameras 272, 274 is fused, so as to generate an environment model (see ¶0075, with respect to Figure 6), Moustafa does not further disclosing normalizing the camera data. However, it is well known in the art to normalize sensor data when performing sensor fusion of a plurality of sensors.
For example, Zhang discloses receiving a plurality of images from a plurality of cameras on-board a vehicle, as described in ¶0052, (similar to the camera data taught by Moustafa) and normalizing the plurality of images (see ¶0009).
Since the systems of Zhang and Moustafa are directed to the same purpose, i.e. fusing sensor data from cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Moustafa, so as to normalize the camera data, in light of Zhang, with the predictable result of being able to fuse images from multiple cameras of different frequency bands while being immune to low contrast and the presence of noise (¶0008 of Zhang).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                       


/RUSSELL FREJD/Primary Examiner, Art Unit 3661